--------------------------------------------------------------------------------

Exhibit 10.9

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is entered into as of June 22,
2010, by and between Dragon Acquisition Corporation, a Cayman Islands company
(the “Company”) and the undersigned, a director and/or an officer of the Company
(“Indemnitee”), as applicable.

RECITALS

The Board of Directors of the Company (the “Board of Directors”) has determined
that the inability to attract and retain highly competent persons to serve the
Company is detrimental to the best interests of the Company and its shareholders
and that it is reasonable and necessary for the Company to provide adequate
protection to such persons against risks of claims and actions against them
arising out of their services to the corporation.

AGREEMENT

In consideration of the premises and the covenants contained herein, the Company
and Indemnitee do hereby covenant and agree as follows:

A.

DEFINITIONS

The following terms shall have the meanings defined below:

Expenses shall include, without limitation, damages, judgments, fines,
penalties, settlements and costs, attorneys’ fees and disbursements and costs of
attachment or similar bond, investigations, and any other expenses paid or
incurred in connection with investigating, defending, being a witness in,
participating in (including on appeal), or preparing for any of the foregoing
in, any Proceeding.

Indemnifiable Event means any event or occurrence that takes place either before
or after the execution of this Agreement, related to the fact that Indemnitee is
or was a director or an officer of the Company, or is or was serving at the
request of the Company as a director or officer of another corporation,
partnership, joint venture or other entity, or related to anything done or not
done by Indemnitee in any such capacity, including, but not limited to neglect,
breach of duty, error, misstatement, misleading statement or omission.

Participant means a person who is a party to, or witness or participant
(including on appeal) in, a Proceeding.

Proceeding means any threatened, pending, or completed action, suit, arbitration
or proceeding, or any inquiry, hearing or investigation, whether civil,
criminal, administrative, investigative or other, including appeal, in which
Indemnitee may be or may have been involved as a party or otherwise by reason of
an Indemnifiable Event.

--------------------------------------------------------------------------------


B.

AGREEMENT TO INDEMNIFY

1. General Agreement. In the event Indemnitee was, is, or becomes a Participant
in, or is threatened to be made a Participant in, a Proceeding, the Company
shall indemnify the Indemnitee from and against any and all Expenses which
Indemnitee incurs or becomes obligated to incur in connection with such
Proceeding, whether or not such Proceeding proceeds to judgment or is settled or
is otherwise brought to a final disposition, to the fullest extent permitted by
applicable law.

2. Indemnification of Expenses of Successful Party. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee has been successful
on the merits in defense of any Proceeding or in defense of any claim, issue or
matter in such Proceeding, the Company shall indemnify Indemnitee against all
Expenses incurred in connection with such Proceeding or such claim, issue or
matter, whether or not such Proceeding proceeds to judgment or is settled or is
otherwise brought to a final disposition, as the case may be, offset by the
amount of cash, if any, received by the Indemnitee resulting from his/her
success therein.

3. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for a portion of Expenses, but
not for the total amount of Expenses, the Company shall indemnify the Indemnitee
for the portion of such Expenses to which Indemnitee is entitled.

4. Exclusions. Notwithstanding anything in this Agreement to the contrary,
Indemnitee shall not be entitled to indemnification under this Agreement:

(a) to the extent that payment is actually made to Indemnitee under a valid,
enforceable and collectible insurance policy;

(b) to the extent that Indemnitee is indemnified and actually paid other than
pursuant to this Agreement;

(c) subject to Section C.2(a), in connection with a judicial action by or in the
right of the Company, in respect of any claim, issue or matter as to which the
Indemnitee shall have been adjudicated by a court of competent jurisdiction, in
a decision from which there is no further right of appeal, to be liable for
gross negligence or knowing or willful misconduct in the performance of his/her
duty to the Company unless and only to the extent that any court in which such
action was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case, the
Indemnitee is fairly and reasonably entitled to indemnity for such Expenses as
such court shall deem proper;

(d) in connection with any Proceeding initiated by Indemnitee against the
Company, any director or officer of the Company or any other party, and not by
way of defense, unless (i) the Company has joined in or the Board of Directors
has consented to the initiation of such Proceeding; or (ii) the Proceeding is
one to enforce indemnification rights under this Agreement or any applicable
law;

--------------------------------------------------------------------------------

(e) brought about by the dishonesty or fraud of the Indemnitee seeking payment
hereunder; provided, however, that the Company shall indemnify Indemnitee under
this Agreement as to any claims upon which suit may be brought against him by
reason of any alleged dishonesty on his/her part, unless a judgment or other
final adjudication thereof adverse to the Indemnitee establishes that he/she
committed (i) acts of active and deliberate dishonesty, (ii) with actual
dishonest purpose and intent, and (iii) which acts were material to the cause of
action so adjudicated;

(f) for any judgment, fine or penalty which the Company is prohibited by
applicable law from paying as indemnity;

(g) arising out of Indemnitee’s breach of an employment agreement with the
Company (if any) or any other agreement with the Company or any of its
subsidiaries, or

(h) arising out of Indemnitee’s personal income tax payable on any salaries,
bonuses, director’s fees, including fees for attending meetings, or gain on
disposition of shares, options or restricted shares of the Company.

5. No Employment Rights. Nothing in this Agreement is intended to create in
Indemnitee any right to continued employment with the Company.

6. Contribution. If the indemnification provided in this Agreement is
unavailable and may not be paid to Indemnitee for any reason other than those
set forth in Section B.4, then the Company shall contribute to the amount of
Expenses paid in settlement actually and reasonably incurred and paid or payable
by Indemnitee in such proportion as is appropriate to reflect (i) the relative
benefits received by the Company on the one hand and by the Indemnitee on the
other hand from the transaction or events from which such Proceeding arose, and
(ii) the relative fault of the Company on the one hand and of the Indemnitee on
the other hand in connection with the events which resulted in such Expenses, as
well as any other relevant equitable considerations. The relative fault of the
Company on the one hand and of the Indemnitee on the other hand shall be
determined by reference to, among other things, the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent the
circumstances resulting in such Expenses, judgments, fines or settlement
amounts. The Company agrees that it would not be just and equitable if
contribution pursuant to this Section B.6 were determined by pro rata allocation
or any other method of allocation which does not take account of the foregoing
equitable considerations.

C.

INDEMNIFICATION PROCESS

1. Notice and Cooperation By Indemnitee. Indemnitee shall, as a condition
precedent to his/her right to be indemnified under this Agreement, give the
Company notice in writing as soon as practicable of any claim made against
Indemnitee for which indemnification will or could be sought under this
Agreement, provided that the delay of Indemnitee to give notice hereunder shall
not prejudice any of Indemnitee’s rights hereunder, unless such delay results in
the Company’s forfeiture of substantive rights or defenses. Notice to the
Company shall be given in accordance with Section F.7 below. If, at the time of
receipt of such notice, the Company has directors’ and officers’ liability
insurance policies in effect, the Company shall give prompt notice to its
insurers of the Proceeding relating to the notice. The Company shall thereafter
take all necessary and desirable action to cause such insurers to pay, on behalf
of Indemnitee, all Expenses payable as a result of such Proceeding. In addition,
Indemnitee shall give the Company such cooperation as the Company may reasonably
request and the Company shall give the Indemnitee such cooperation as the
Indemnitee may reasonably request, including providing any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee or the Company, as the case may be.

--------------------------------------------------------------------------------

2. Indemnification Payment.

(a) Advancement of Expenses. Indemnitee may submit a written request with
reasonable particulars to the Company requesting that the Company advance to
Indemnitee all Expenses that may be reasonably incurred in advance by Indemnitee
in connection with a Proceeding. The Company shall, within ten (10) business
days of receiving such a written request by Indemnitee, advance all requested
Expenses to Indemnitee. Any excess of the advanced Expenses over the actual
Expenses will be repaid to the Company.

(b) Reimbursement of Expenses. To the extent Indemnitee has not requested any
advanced payment of Expenses from the Company, Indemnitee shall be entitled to
receive reimbursement for the Expenses incurred in connection with a Proceeding
from the Company as soon as practicable and, in any event, within 30 days after
Indemnitee makes a written request to the Company for reimbursement unless the
Company refers the indemnification request to the Reviewing Party in compliance
with Section C.2(c) below.

(c) Determination by the Reviewing Party. If the Company reasonably believes
that it is not obligated under this Agreement to indemnify the Indemnitee, the
Company shall, within 10 days after the Indemnitee’s written request for an
advancement or reimbursement of Expenses, notify the Indemnitee that the request
for advancement of Expenses or reimbursement of Expenses will be submitted to
the Reviewing Party (as hereinafter defined). The Reviewing Party shall make a
determination on the request within 30 days after the Indemnitee’s written
request for an advancement or reimbursement of Expenses. Notwithstanding
anything foregoing to the contrary, in the event the Reviewing Party informs the
Company that Indemnitee is not entitled to indemnification in connection with a
Proceeding under this Agreement or applicable law, the Company shall be entitled
to be reimbursed by Indemnitee for all the Expenses previously advanced or
otherwise paid to Indemnitee in connection with such Proceeding; provided,
however, that Indemnitee may bring a suit to enforce his/her indemnification
right in accordance with Section C.3 below.

3. Suit to Enforce Rights. Regardless of any action by the Reviewing Party, if
Indemnitee has not received full indemnification within 30 days after making a
written demand in accordance with Section C.2 above or 50 days if the Company
submits a request for advancement or reimbursement to the Reviewing Party under
Section C.2(c), Indemnitee shall have the right to enforce its indemnification
rights under this Agreement by commencing litigation in any court of competent
jurisdiction seeking a determination by the court or challenging any
determination by the Reviewing Party or with respect to any breach in any aspect
of this Agreement. Any determination by the Reviewing Party not challenged by
Indemnitee and any judgment entered by the court shall be binding on the Company
and Indemnitee.

--------------------------------------------------------------------------------

4. Assumption of Defense. In the event the Company is obligated under this
Agreement to advance or bear any Expenses for any Proceeding against Indemnitee,
the Company shall be entitled to assume the defense of such Proceeding, with
counsel approved by Indemnitee, upon delivery to Indemnitee of written notice of
its election to do so. After delivery of such notice, approval of such counsel
by Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same Proceeding, unless
(i) the employment of counsel by Indemnitee has been previously authorized by
the Company, (ii) Indemnitee shall have reasonably concluded, based on written
advice of counsel, that there may be a conflict of interest of such counsel
retained by the Company between the Company and Indemnitee in the conduct of any
such defense, or (iii) the Company ceases or terminates the employment of such
counsel with respect to the defense of such Proceeding, in any of which events
the fees and expenses of Indemnitee’s counsel shall be at the expense of the
Company. At all times, Indemnitee shall have the right to employ counsel in any
Proceeding at Indemnitee’s expense.

5. Burden of Proof and Presumptions. Upon making a request for indemnification,
Indemnitee shall be presumed to be entitled to indemnification under this
Agreement and the Company shall have the burden of proof to overcome that
presumption in reaching any contrary determination.

6. No Settlement Without Consent. Neither party to this Agreement shall settle
any Proceeding in any manner that would impose any damage, loss, penalty or
limitation on Indemnitee without the other party’s written consent. Neither the
Company nor Indemnitee shall unreasonably withhold its consent to any proposed
settlement.

7. Company Participation. Subject to Section B.6, the Company shall not be
liable to indemnify the Indemnitee under this Agreement with regard to any
judicial action if the Company was not given a reasonable and timely
opportunity, at its expense, to participate in the defense, conduct and/or
settlement of such action.

8. Reviewing Party.

(a) For purposes of this Agreement, the Reviewing Party with respect to each
indemnification request of Indemnitee that is referred by the Company pursuant
to Section C.2(c) above shall be shall be (A) the Board of Directors by a
majority vote of a quorum consisting of Disinterested Directors (as hereinafter
defined), or (B) if a quorum of the Board of Directors consisting of
Disinterested Directors is not obtainable or, even if obtainable, said
Disinterested Directors so direct, by Independent Counsel in a written opinion
to the Board of Directors, a copy of which shall be delivered to Indemnitee. If
the Reviewing Party determines that Indemnitee is entitled to indemnification,
payment to Indemnitee shall be made within ten (10) days after such
determination. Indemnitee shall cooperate with the person, persons or entity
making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
Independent Counsel or member of the Board of Directors shall act reasonably and
in good faith in making a determination under this Agreement of the Indemnitee’s
entitlement to indemnification. Any reasonable costs or expenses (including
reasonable attorneys’ fees and disbursements) incurred by Indemnitee in so
cooperating with the person, persons or entity making such determination shall
be borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold Indemnitee harmless therefrom. “Disinterested Director” means a director of
the Company who is not and was not a party to the Proceeding in respect of which
indemnification is sought by Indemnitee.

--------------------------------------------------------------------------------

(b) If the determination of entitlement to indemnification is to be made by
Independent Counsel, the Independent Counsel shall be selected as provided in
this Section C.8(b). The Independent Counsel shall be selected by Indemnitee
(unless Indemnitee shall request that such selection be made by the Board of
Directors, in which event the proceeding sentence shall apply), and Indemnitee
shall give written notice to the Company advising it of the identity of the
Independent Counsel so selected. In either event, Indemnitee or the Company, as
the case may be, may, within 10 days after such written notice of selection
shall have been given, deliver to the Company or to Indemnitee, as the case may
be, a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
Section C.8(d) of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the person so selected shall act as Independent Counsel. If a written
objection is made and substantiated, the Independent Counsel selected may not
serve as Independent Counsel unless and until such objection is withdrawn or a
court has determined that such objection is without merit. If, within 20 days
after submission by Indemnitee of a written request for indemnification, no
Independent Counsel shall have been selected and not objected to, either the
Company or Indemnitee may petition the a court of competent jurisdiction for
resolution of any objection which shall have been made by the Company or
Indemnitee to the other’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the court or by such
other person as the court shall designate, and the person with respect to whom
all objections are so resolved or the person so appointed shall act as
Independent Counsel. The Company shall pay any and all reasonable fees and
expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting under this Agreement, and the Company shall pay all
reasonable fees and expenses incident to the procedures of this Section C.8(b),
regardless of the manner in which such Independent Counsel was selected or
appointed.

(c) In making a determination with respect to entitlement to indemnification
hereunder, the Reviewing Party shall presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with this Agreement, and the Company shall have
the burden of proof to overcome that presumption in connection with the making
by any person, persons or entity of any determination contrary to that
presumption. The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement (with or without court approval),
conviction, or upon a plea of nolo contendere or its equivalent, shall not
(except as otherwise expressly provided in this Agreement) of itself adversely
affect the right of Indemnitee to indemnification or create a presumption that
Indemnitee did not act in good faith and in a manner which he/she reasonably
believed to be in or not opposed to the best interests of the Company or, with
respect to any criminal Proceeding, that Indemnitee had reasonable cause to
believe that his/her conduct was unlawful. For purposes of any determination of
good faith, Indemnitee shall be deemed to have acted in good faith if
Indemnitee’s action is based on the records or books of account of the Company
and any other corporation, partnership, joint venture or other entity of which
Indemnitee is or was serving at the written request of the Company as a
director, officer, employee, agent or fiduciary, including financial statements,
or on information supplied to Indemnitee by the officers and directors of the
Company or such other corporation, partnership, joint venture or other entity in
the course of their duties, or on the advice of legal counsel for the Company or
such other corporation, partnership, joint venture or other entity or on
information or records given or reports made to the Company or such other
corporation, partnership, joint venture or other entity by an independent
certified public accountant or by an appraiser or other expert selected with
reasonable care by the Company or such other corporation, partnership, joint
venture or other entity. In addition, the knowledge and/or actions, or failure
to act, of any director, officer, agent or employee of the Company or such other
corporation, partnership, joint venture or other entity shall not be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement. The provisions of this Section C.8(c) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which the Indemnitee
may be deemed to have met the applicable standard of conduct set forth in this
Agreement.

--------------------------------------------------------------------------------

(d) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five (5) years has been, retained to represent (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements), or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement. The Company agrees to pay the reasonable fees of the Independent
Counsel referred to above and to fully indemnify such counsel against any and
all Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.

D.

DIRECTOR AND OFFICER LIABILITY INSURANCE

1. Good Faith Determination. The Company shall from time to time make the good
faith determination whether or not it is practicable for the Company to obtain
and maintain a policy or policies of insurance with reputable insurance
companies providing the officers and directors of the Company with coverage for
losses incurred in connection with their services to the Company or to ensure
the Company’s performance of its indemnification obligations under this
Agreement.

--------------------------------------------------------------------------------

2. Coverage of Indemnitee. To the extent the Company maintains an insurance
policy or policies providing directors’ and officers’ liability insurance,
Indemnitee shall be covered by such policy or policies, in accordance with its
or their terms, to the maximum extent of the coverage available for any of the
Company’s directors or officers.

3. No Obligation. Notwithstanding the foregoing, the Company shall have no
obligation to obtain or maintain any director and officer insurance policy if
the Company determines in good faith that such insurance is not reasonably
available in the case that (i) premium costs for such insurance are
disproportionate to the amount of coverage provided, or (ii) the coverage
provided by such insurance is limited by exclusions so as to provide an
insufficient benefit.

E.

NON-EXCLUSIVITY; FEDERAL PREEMPTION; TERM

1. Non-Exclusivity. The indemnification provided by this Agreement shall not be
deemed exclusive of any rights to which Indemnitee may be entitled under the
Company’s memorandum and articles of association, as may be amended from time to
time, applicable law or any written agreement between Indemnitee and the Company
(including its subsidiaries and affiliates). The indemnification provided under
this Agreement shall continue to be available to Indemnitee for any action taken
or not taken while serving in an indemnified capacity even though he/she may
have ceased to serve in any such capacity at the time of any Proceeding. To the
extent that a change in the laws of the Cayman Islands permits greater
indemnification by agreement than would be afforded under the Articles of
Association or this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change.

2. Federal Preemption. Notwithstanding the foregoing, both the Company and
Indemnitee acknowledge that in certain instances, U.S. federal law or public
policy may override applicable law and prohibit the Company from indemnifying
its directors and officers under this Agreement or otherwise. Such instances
include, but are not limited to, the U.S. Securities and Exchange Commission’s
prohibition on indemnification for liabilities arising under certain U.S.
federal securities laws. Indemnitee understands and acknowledges that the
Company has undertaken or may be required in the future to undertake with the
SEC to submit the question of indemnification to a court in certain
circumstances for a determination of the Company’s right under public policy to
indemnify Indemnitee.

3. Duration of Agreement. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is an officer
and/or a director of the Company (or is or was serving at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise) and shall continue
thereafter so long as Indemnitee shall be subject to any Proceeding by reason of
his/her former or current capacity at the Company or any other enterprise at the
Company’s request, whether or not he/she is acting or serving in any such
capacity at the time any Expense is incurred for which indemnification can be
provided under this Agreement. This Agreement shall continue in effect
regardless of whether Indemnitee continues to serve as an officer and/or a
director of the Company or any other enterprise at the Company’s request.

--------------------------------------------------------------------------------


F.

MISCELLANEOUS

1. Amendment of this Agreement. No supplement, modification, or amendment of
this Agreement shall be binding unless executed in writing by the parties
hereto. No waiver of any of the provisions of this Agreement shall operate as a
waiver of any other provisions (whether or not similar), nor shall such waiver
constitute a continuing waiver. Except as specifically provided in this
Agreement, no failure to exercise or any delay in exercising any right or remedy
shall constitute a waiver.

2. Subrogation. In the event of payment to Indemnitee by the Company under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee, who shall execute all papers required
and shall do everything that may be necessary to secure such rights, including
the execution of such documents necessary to enable the Company to bring suit to
enforce such rights.

3. Assignment; Binding Effect. Neither this Agreement nor any of the rights or
obligations hereunder may be assigned by either party hereto without the prior
written consent of the other party; except that the Company may, without such
consent, assign all such rights and obligations to a successor in interest to
the Company which assumes all obligations of the Company under this Agreement.
Notwithstanding the foregoing, this Agreement shall be binding upon and inure to
the benefit of and be enforceable by and against the parties hereto and the
Company’s successors (including any direct or indirect successor by purchase,
merger, consolidation, or otherwise to all or substantially all of the business
and/or assets of the Company) and assigns, as well as Indemnitee’s spouses,
heirs, and personal and legal representatives.

4. Severability and Construction. Nothing in this Agreement is intended to
require or shall be construed as requiring the Company to do or fail to do any
act in violation of applicable law. The Company’s inability, pursuant to a court
order, to perform its obligations under this Agreement shall not constitute a
breach of this Agreement. In addition, if any portion of this Agreement shall be
held by a court of competent jurisdiction to be invalid, void, or otherwise
unenforceable, the remaining provisions shall remain enforceable to the fullest
extent permitted by applicable law. The parties hereto acknowledge that they
each have opportunities to have their respective counsels review this Agreement.
Accordingly, this Agreement shall be deemed to be the product of both of the
parties hereto, and no ambiguity shall be construed in favor of or against
either of the parties hereto.

5. Counterparts. This Agreement may be executed in two counterparts, both of
which taken together shall constitute one instrument.

6. Governing Law. This agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of New York,
U.S.A., without giving effect to conflicts of law provisions thereof.

--------------------------------------------------------------------------------

7. Notices. All notices, demands, and other communications required or permitted
under this Agreement shall be made in writing and shall be deemed to have been
duly given if delivered by hand, against receipt, or mailed via postage prepaid,
certified or registered mail, return receipt requested, and addressed to the
Company at:

Dragon Acquisition Corporation
Floor 28, Block C
Longhai Mingzhu Building
No.182 Haier Road
People’s Republic of China
Attention: Chief Financial Officer

and to Indemnitee at his/her address last known to the Company.

8. Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof.

(Signature page follows)

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto execute this Agreement as of the date
first written above.

COMPANY:

DRAGON ACQUISITION CORPORATION

By:/s/ Weiqing Zhang                          
Name: Weiqing Zhang
Title: Chief Executive Officer

INDEMNITEE:

/s/ Weiqing Zhang                                
Name: Weiqing Zhang

Signature Page of Indemnification Agreement

--------------------------------------------------------------------------------